Citation Nr: 0432834	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  93-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hypothyroidism, currently evaluated as ten 
(10) percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq. 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to June 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from November 1992 and May 1997 rating decisions issued, 
respectively, by the Huntington, West Virginia, and St. 
Petersburg, Florida, Regional Offices of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected as 
to both issues.  

The Board notes that appeal also was perfected with respect 
to the issue of an increased disability evaluation for 
service-connected hemilaminectomy, lumbosacral disc disease.  
A recent rating decision of the St. Petersburg, Florida, 
Regional Office (RO), issued in June 2004, increased the 
evaluation assigned for the low back disorder from 20 percent 
to 40 percent effective on November 18, 2003.  Correspondence 
of veteran's counsel received in August 2004 indicates that 
the veteran is satisfied with the increased evaluation and 
that he does not wish to further pursue this matter on 
appeal.  Accordingly, the issues for appellate review are the 
appropriate evaluation for hypothyroidism and TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim with respect to the 
issues of entitlement to a higher evaluation for service-
connected hypothyroidism and TDIU.  Further development would 
ensure that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
as amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.   

The record indicates that, in August 2004, the veteran's 
counsel submitted to the RO additional recent, relevant, and 
non-duplicative evidence in the form of VA medical center 
outpatient care records.  It appears that the most recent 
Supplemental Statement of the Case (SSOC) was issued in late 
August 2004, after the RO's receipt of the aforementioned 
records.  Accordingly, these records should have been 
considered by the RO and discussed in the August 2004 SSOC.  
However, it does not appear that these records were 
considered before the SSOC was issued.  In her cover letter 
to the RO transmitting the new records, veteran's counsel 
specifically requested consideration of these records in 
readjudicating the claim.  Without a clear waiver of initial 
RO review of the new evidence submitted in August 2004, the 
appropriate action would be to remand the claim for initial 
RO review of all evidence of record to include the new 
records and readjudication of the claim.  

In consideration of the foregoing, the issues of an increased 
disability evaluation for hypothyroidism and TDIU are 
remanded, via the AMC in Washington, D.C., for the following 
actions:

1.  Ask the veteran, through his counsel, 
whether there exists more recent evidence 
not currently of record relevant to the 
issues of hypothyroidism or TDIU.  If so, 
obtain and associate them with the claims 
folder.  

2.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record, including all 
evidence of record after the issuance of 
the August 2004 Supplemental Statement of 
the Case (SSOC), and readjudicate the 
claim.  It is noted that all notice and 
assistance requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this 
claim.  
     
3.  If the decision is adverse to the 
veteran as to either issue, issue an 
updated SSOC and give the veteran and his 
attorney an appropriate amount of time to 
respond to it.  Thereafter, the claim 
should be directed to the Board, if in 
order.  

The veteran is not required to respond to this remand order, 
but has the right to submit additional evidence and argument 
on the remanded matter(s).  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




